COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00214-CR


ERIC RANDALL HINKLE                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury convicted Appellant Eric Randall Hinkle of aggravated sexual

assault of a child, and we affirmed the conviction. See Hinkle v. State, No. 02-

98-00542-CR (Tex. App.—Fort Worth Feb. 3, 2000, pet. ref’d) (not designated for

publication). Hinkle then filed a post-conviction motion for forensic DNA testing

under chapter 64 of the code of criminal procedure, claiming that DNA testing of

physical evidence obtained from the victim would exonerate him. See Tex. Code
      1
       See Tex. R. App. P. 47.4.
Crim. Proc. Ann. art. 64.01 (West 2006 & Supp. 2012). The trial court adopted

the State’s proposed findings of fact and conclusions of law, finding that no

evidence existed to permit DNA testing, and rendered an order denying the

motion.2 See id. art. 64.03(a)(1)(A) (West Supp. 2012).

      In the sole issue in this pro se appeal, Hinkle asserts that the trial court’s

order denying his motion for DNA testing is void because his underlying

conviction and judgment did not comply with article 42.01, section 1(27) of the

code of criminal procedure, requiring him to register as a sex offender.3

However, Hinkle’s argument is a collateral attack on the validity of his underlying

conviction, and the jurisdiction afforded us under chapter 64 does not extend to

such collateral attacks or allow us to revisit matters that should have been

addressed on direct appeal.4 See Reger v. State, 222 S.W.3d 510, 513 (Tex.

App.—Fort Worth 2007, pet. ref’d) (holding that appellate jurisdiction under

chapter 64 does not include collateral attacks on the judgment of conviction),

cert. denied, 552 U.S. 1117 (2008); see also Tex. Code Crim. Proc. Ann. art.
      2
      The trial court found that no testable evidence was obtained from the
complainant because she had made a delayed outcry and because she had
been subjected to digital penetration.
      3
         To the extent that Hinkle complains about the trial court procedure in
handling his motion for DNA testing, the court complied with chapter 64.
Additionally, Hinkle’s reference to the legislature’s 2001 retroactive amendment
of article 42, section 1(27) is unfounded as no such amendment exists.
      4
        Hinkle’s collateral attack on the trial court’s judgment may only be
considered by the trial court and court of criminal appeals through an application
for writ of habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.07 (West
Supp. 2012).


                                         2
64.05 (West 2006). Therefore, because we lack jurisdiction to consider Hinkle’s

sole issue, we dismiss his appeal. See Reger, 222 S.W.3d at 513.




                                                PER CURIAM

PANEL: MCCOY, GARDNER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 4, 2012




                                      3